Title: From Benjamin Franklin to George Washington, 3 September 1777
From: Franklin, Benjamin
To: Washington, George


Sir,
Passy, near Paris, Sept. 3 1777
M. Gontier de Biran, who will have the honour of delivering this into your hands, is strongly recommended to me by Persons of Merit and Distinction at this Court, as a Gentleman of Family, and of excellent Character for his Morals, Prudence, and Attention to the Duties of his Profession as a Soldier. He is desirous of improving himself in that Profession, under a General, who with all conversant in military Affairs, enjoys here the highest Reputation imaginable. The Certificates Mr. de Biran has to produce, will show the State of his Service hitherto. The Respect I have for those who interest themselves in his Behalf, makes me wish that he may meet with what will render our Service agreable to him, and with Occasions of distinguishing himself so as to merit your Approbation. I beg leave therefore to recommend him warmly to your favourable Notice; and have the Honour to be Sir, Your Excellency’s most obedient and most humble Servant
Gen Washington
 
Notation: Recommendations
